732 F.2d 132
Denzil I. HALL, James C. Hammond, Harold M. Johnson, JosephH. McVoy, Dallas C. Smith and Phillip Vaughn, Plaintiffs,v.SIMKINS INDUSTRIES, INC., Defendant-Third-Party Plaintiff-Appellant,v.ST. REGIS PAPER COMPANY, Third-Party Defendant-Appellee.
No. 83-8629.
United States Court of Appeals,Eleventh Circuit.
May 14, 1984.

Michael M. Ozburn, Atlanta, Ga., Ann Miller, Philadelphia, Pa., for simkins.
Allen Willingham, Daryll Love, Atlanta, Ga., for St. Regis.
Appeal from the United States District Court for the Northern District of Georgia.
Before GODBOLD, Chief Judge, JOHNSON and CLARK, Circuit Judges.
PER CURIAM:


1
AFFIRMED on the basis of the district court's opinion.  See 584 F.Supp. 955 (N.D.Ga.1983).